                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No. 7:17-CV-29-FL

  HSG, LLC d/b/a “HIGH SPEED GEAR,”
                Plaintiff,
                                                   ORDER GRANTING EDGE-WORKS’
         v.                                        OMNIBUS MOTION TO SEAL

  EDGE-WORKS MANUFACTURING
  COMPANY d/b/a “G-CODE,”
                Defendant.



                                              ORDER

       Before the Court is Defendant’s Omnibus Motion to Seal the following documents:

           1. Edge-Works’ Response in opposition to plaintiff HSG, LLC d/b/a High Speed Gear’s

               (hereinafter “HSG”) Motion for Attorneys’ Fees (DE 193)

           2. HSG’s Response in opposition to Edge-Works’ Motion for Attorneys’ Fees (DE 195)

           3. Declaration of Matthew J. Gadams in Support of HSG’s Response in opposition to

               Edge-Works’ Motion for Attorneys’ Fees (DE 196)

           4. HSG’s Reply Memorandum in Support of its Motion for Attorneys’ Fees (DE 204)

           5. Edge-Works’ Reply Memorandum in Support of its Motion for Attorneys’ Fees (DE

               206) (“Edge-Works’ Reply Brief”).

               (collectively, the “Sealed Documents”).

       The Court finds that this Motion is filed pursuant to the terms of Section 3(a) and 3(b) of the

Protective Order entered on May 8, 2017 (DE #42). With the exception of Edge-Works’ Reply

Brief, the parties have already filed redacted versions of the Sealed Documents (DE 199, 202-203).
A redacted version of Edge-Works’ Reply Brief has been publicly filed contemporaneously with this

motion.   Accordingly, the Court finds that Edge-Works has complied with the terms of the

Protective Order.

          For these reasons, and for good cause shown, the Defendant’s Omnibus Motion to Seal

  the Sealed Documents is GRANTED.

          IT IS FURTHER ORDERED that the unredacted versions of the Sealed Documents (DE

  193, 195, 196, 204, and 206) shall be SEALED until further order of this Court.


          SO ORDERED, this 30thday of      May            , 2019.




                                              UNITED STATES DISTRICT JUDGE




                                                 2
